
	
		I
		112th CONGRESS
		1st Session
		H. R. 1985
		IN THE HOUSE OF REPRESENTATIVES
		
			May 25, 2011
			Mr. Stark (for
			 himself, Mr. Rohrabacher,
			 Mr. Polis,
			 Mr. Paul, and
			 Mr. Frank of Massachusetts) introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to allow a
		  deduction for expenses in connection with the trade or business of selling
		  marijuana intended for patients for medical purposes pursuant to State
		  law.
	
	
		1.Short titleThis Act may be cited as the
			 Small Business Tax Equity Act of
			 2011.
		2.Deduction allowed for
			 expenses in connection with sales of marijuana
			(a)In
			 generalSection 280E of the
			 Internal Revenue Code of 1986 is amended—
				(1)by striking
			 No deduction and inserting (a) In
			 general.—No deduction, and
				(2)by adding at the
			 end the following new subsection:
					
						(b)ExceptionSubsection (a) shall not apply to amounts
				paid or incurred in connection with the portion of the trade or business
				consisting of sales of marihuana (as defined by section 102(16) of the
				Controlled Substances Act) intended for patients for medical purposes pursuant
				to the law of a
				State.
						.
				(b)Effective
			 dateThe amendments made by subsection (a) shall apply to amounts
			 paid or incurred after the later of—
				(1)the date of the
			 enactment of this Act, or
				(2)the date on which the State law referred to
			 in section 280E(b) of the Internal Revenue Code of 1986 (as added by subsection
			 (a)) is first effective.
				
